FILED
                                                                                            NOV 19 2009
                            UNITED STATES DISTRICT COURT                              Clerk, U.S. District and
                            FOR THE DISTRICT OF COLUMBIA                                Bankruptcy Courts

Joan Francis Mary Malone,                      )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       Civil Action No.          O~     2185
                                               )
District of Columbia Housing Authority, )
                                               )
               Defendant.                      )


                                  MEMORANDUM OPINION

       This matter comes before the Court on consideration of plaintiffs pro se complaint and

application to proceed in forma pauperis. The Court will grant the application, and dismiss the

complaint.

       Unlike state courts of general jurisdiction, federal district courts have limited jurisdiction.

A federal district court has jurisdiction in civil actions arising under the Constitution, laws or

treaties of the United States. See 28 U.S.C. § 1331. Here, however, the complaint asserts claims

or facts supporting claims for common law torts including, among other things, harassment, libel,

slander, trespass, breach of contract, negligence, and destruction of property. Although the

opening paragraph of the complaint describes it as one for "discrimination," there are no facts

alleging or otherwise stating or implying that the plaintiff is a member of a protected group or

that any defendant has acted on the basis of discriminatory animus. Therefore, the Court is

unable to discern a basis for jurisdiction under § 1331.

       A federal district court also has jurisdiction over civil actions in matters where the

controversy exceeds $75,000 and is between citizens of different states. See 28 C.F.R. § 1332(a).
But here it appears that both plaintiff and defendants are citizens of the District of Columbia.

Therefore, there is also no federal court jurisdiction under § 1332(a).

        Accordingly, the Court will dismiss the complaint without prejudice for lack of subject

matter jurisdiction. A separate order accompanies this memorandum opinion.




Date:   10 / l-1   I0'                             ~~
                                                    ~ United StatesDis